Citation Nr: 9929763	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-51 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for a skin condition, 
to include basal cell carcinoma, claimed as secondary to 
exposure to ionizing radiation.

2.  Entitlement to service connection for colon cancer, 
claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from April 1945 to December 1946, including 
service in Japan from October 1945 to October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's petition 
to reopen claims that earlier had been denied (in March 1991 
and June 1992) for service connection for cancer of the skin 
and colon.  He timely appealed the RO's decision to the 
Board.  When this case was previously before the Board in 
November 1997 and in November 1998, it was remanded for 
further development, which has been completed.

As pointed out in the November 1997 remand, since a May 1997 
hearing officer's decision and Supplemental Statement of the 
Case (SSOC), the RO has recharacterized the issue as 
entitlement to service connection, on a de novo basis, for 
cancer of the skin and colon.  Because new regulations 
pertaining to the adjudication of claims of service 
connection for radiogenic diseases were promulgated 
subsequent to the denial of the veteran's earlier claims, the 
Board concurs that a "new and material evidence" analysis 
of these claims is inappropriate because they are new claims 
and thus must be considered on a de novo basis.  See Spencer 
v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 115 S. Ct. 61 (1994); see 
also Sawyer v. Derwinski, 1 Vet. App. 130, 133 (1991).

Finally, as also noted in the November 1997 remand, the Board 
observed that, in an April 1997 memorandum, the veteran 
stated, "I claim clear and unmistakable error by V.A. for 
denial of my original claim for 'radiation exposure' on 
Honshu, Japan dated June 13, 1990 and upon all decisions made 
upon attempts I have made to reopen the original claim to 
this date."  Because the RO had not, to date, addressed the 
veteran's claim of clear and unmistakable error (CUE) in the 
prior rating decisions, the Board referred the claim to the 
RO for appropriate action.  The claims folder reflects that 
in a December 1997 letter, the RO provided the veteran with 
an explanation of the pertinent law, but that it took no 
further action.  In a December 1997 statement, which was 
received at the RO that same month, the veteran responded by 
submitting argument on that issue.  However, to date, the RO 
has not adjudicated this claim and, as such, it is again 
referred to the RO for any and all appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Although the service medical records have apparently been 
destroyed, the evidence does not show, and the veteran does 
not contend, that he had skin cancer, or colon cancer during 
service.

3.  There is no medical evidence of record suggesting a 
causal relationship between any skin disability, including 
the veteran's skin cancer, which was first shown many years 
after service, and any incident of service, including the 
ionizing radiation to which he was exposed during service.

4.  There is no medical evidence of record suggesting a 
causal relationship between the veteran's colon cancer, which 
was first shown many years after service, and any incident of 
service, including the ionizing radiation to which he was 
exposed during service.

5.  The Defense Special Weapons Agency has indicated that, 
assuming, arguendo, that the veteran served with post-World 
War II occupation forces in Hiroshima, Japan, a scientific 
dose reconstruction reveals that his total radiation dose was 
0.001 rem gamma, with an upper bound of 0.001 rem gamma.

6.  Although the veteran presumably was exposed to ionizing 
radiation during service, neither skin cancer, nor any other 
skin disorder, nor colon cancer, are among the diseases for 
which a presumption of service connection has been 
established under the provisions of 38 C.F.R. § 3.309(d)(2).

7.  Both skin cancer and colon cancer are considered to be 
potentially radiogenic diseases pursuant to 38 C.F.R. § 
3.311; however, the Director of the Compensation and Pension 
Service has determined that there is no reasonable 
possibility that either disease resulted from the veteran's 
in-service exposure to ionizing radiation.

8.  The veteran has not cited or submitted competent 
scientific or medical evidence that any skin disorder, other 
than skin cancer, is a radiogenic disease.


CONCLUSIONS OF LAW

1.  The veteran's skin disability, including skin cancer, was 
not incurred in or aggravated by active service, nor may its 
incurrence during service be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (1999).

2.  The veteran's colon cancer was not incurred in or 
aggravated by active service, nor may its incurrence during 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claims for service 
connection for a skin disorder, to include skin cancer, 
as well as for colon cancer, are "well grounded," meaning 
he has submitted evidence sufficient to show that the claims 
are at least "plausible...or capable of substantiation."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
In addition, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the "duty to 
assist."  See 38 U.S.C.A. § 5107(a).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may be established nonetheless by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Where a veteran who served for 90 days or more during a 
period of war (or during peacetime after December 31, 1946) 
develops a chronic disorder, such a malignant tumor, 
to a compensable degree within a prescribed period after 
separation from service (one year for a malignant tumor), 
such disease may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, for veterans who have been exposed to ionizing 
radiation during service, service connection for a condition 
that is claimed to be attributable to such exposure may be 
established in one of three different ways.  First, there are 
15 types of cancer that are presumptively service connected.  
38 U.S.C. § 1112(c); 38 C.F.R. 3.309(d).  Second, 38 C.F.R. § 
3.311(b) (1999) provides a list of "radiogenic diseases" 
that will be service connected, provided that certain 
conditions specified in that regulation are met.  Third, as 
set forth in Combee, 34 F.3d at 1043, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  See also Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 
Vet. App. 74, 77 (1998).

Further, the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or during 
an applicable presumptive period after service, and that he 
still has such condition.  Such evidence, however, must be 
medical unless it relates to a condition as to which, under 
the court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, or 
during any applicable presumptive period after service-
provided that continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Background

In his statements and April 1997 hearing testimony, the 
veteran asserted that service connection was warranted for a 
skin disorder, including skin cancer, as well as for colon 
cancer, because these disabilities were caused by his 
exposure to ionizing radiation during service in Japan during 
World War II.  During his hearing, he reported that his 
duties required him to transport materials and personnel to 
different parts of Japan, including Hiroshima; he testified 
that he was in the Hiroshima area on two occasions.  The 
first instance took place no earlier than March 1946, when he 
was inside the city for a period of "at least" four hours.  
On the second occasion, the veteran testified that his 
mission stopped approximately 10 miles outside of Hiroshima, 
where he stayed for about two hours before returning to 
Tokyo.  In addition, the veteran maintained that he had had 
tumors since 1950.  The veteran also reported that he had 
suffered from a chronic skin disorder since serving in Japan 
in 1946.

As noted in the November 1997 remand, the veteran's service 
records show that he was attached to Troop A, 17th Cavalry 
Transport Squadron, First Cavalry Division, which was 
stationed in Tokyo, Japan, approximately 400 miles from 
Hiroshima and 550 miles from Nagasaki.  His Separation 
Qualification Record (WD AGO Form 100) reflects that he 
performed temporary duties outside his permanent duty 
station, indicating that he delivered supplies "on both long 
and short hauls in day and night driving."

A.  Medical evidence

The earliest pertinent medical evidence shows that, in 
February 1970, the veteran was seen for complaints of skin 
problems, and a private physician noted the presence of 
multiple lipomas.  A February 1970 surgical pathology report, 
prepared based on specimen samples taken from a wart on the 
veteran's back and from a cyst on his arm, revealed that he 
had fibrous papillomas consistent with lipomas; no other skin 
disorders were noted.

Private medical records, dated from April to July 1988, 
reflect that the veteran was again seen for complaints of 
skin problems.  The records, including a May 1988 pathology 
report, indicate that the veteran was diagnosed as having 
basal cell carcinoma, seborrheic keratosis and a 
fibroepithelial polyp.

In addition, a private medical record, dated in November 
1991, shows that the veteran reported a history of having 
been exposed to radiation while serving in Hiroshima, Japan, 
during World War II.  The record indicates that the veteran 
had gastrointestinal bleeding and that he had a colonoscopy, 
which revealed findings consistent with mid-sigmoid cancer.  
A biopsy was thereafter performed, and the diagnosis of colon 
cancer was confirmed.  This record represents the earliest 
indication that the veteran was diagnosed as having this 
disease.  In addition, that same record indicates that the 
veteran previously had surgery to remove skin cancer.  The 
veteran also was diagnosed as having several cutaneous 
lesions, lipomas and cherry angiomata.

B.  Development pursuant to 38 C.F.R. § 3.311

In connection with the adjudication of the veteran's previous 
claims for service connection for skin and colon cancer, the 
RO requested dose estimates from the Defense Nuclear Agency 
(DNA) (now known as the Defense Special Weapons Agency 
(DSWA)), a component of the Department of Defense (DOD).  
In February 1992 (after several prior exchanges of 
correspondence with the RO to obtain further information), 
DNA advised the RO that it could not confirm that the veteran 
served with either the Hiroshima or Nagasaki occupation 
forces.  A review of the report reflects that DNA assumed, as 
fact, that the veteran came no closer to those cities than 
his unit's home base in Tokyo, i.e., 400 and 550 miles away, 
respectively, and indicated that, at such distances, there 
was no risk of exposure to radiation from the strategic 
atomic bombing of either city.

When this matter was initially before the Board in November 
1997 and November 1998, it was remanded so that required 
development could be undertaken.  In doing so, the Board 
explained that, pursuant to the provisions of 38 C.F.R. 
§ 3.311(a)(1), which provides that, in all cases in which it 
is established that the veteran had a radiogenic disease 
within the specified time period and the veteran contends the 
disease is the result of his in-service exposure to ionizing 
radiation, a radiation dose assessment had to be made 
regarding the size and nature of the dose(s).  Subsequent to 
the latter remand, the development was completed and this 
case is now ready for the Board's consideration.

In accordance with the Board's November 1997 remand 
instructions and the regulatory requirements, in May 1998, 
the RO again requested radiation dose information for the 
veteran from DNA (now DSWA).  In a letter dated in July 1998, 
DSWA noted that the veteran's Service Qualification Record 
indicates that he delivered supplies "on both long and short 
hauls in day and night driving."  DSWA further reported 
that, although no documentation had been located that 
"place[d]" the veteran in either Hiroshima or Nagasaki, 
morning reports for "A" Troop, 16th Cavalry Quartermaster 
Squadron, show that the veteran remained with his unit from 
November 5, 1945 to July 1, 1946.  In addition, DSWA stated 
that if VA conceded his presence with American occupation 
forces in post-World War II Hiroshima, a scientific dose 
reconstruction indicates that an eight-hour visit to 
Hiroshima ground zero, as early as October 7, 1945 (the day 
of the occupation force arrival in that city) resulted in a 
calculated dose of less than 0.001 rem.

Thereafter, pursuant to regulatory requirements, in July 
1998, the RO forwarded the case to the Director of 
Compensation and Pension Service.  In February 1999, the 
Director of the Compensation and Pension Service requested 
that the Under Secretary of Health (formerly known as the 
Chief Medical Director) review the veteran's records and 
provide opinions as to whether it was likely, unlikely, or as 
likely as not that the veteran's skin condition, to include 
basal cell carcinoma, as well as his colon cancer, resulted 
from his in-service exposure to ionizing radiation.  

In a March 1999 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer, on behalf of the Under 
Secretary of Health, responded to the request for review of 
the veteran's records.  The physician reported that her 
review of the veteran's medical records revealed that he had 
been diagnosed as having several skin disorders, including 
basal cell carcinoma, rashes, multiple lipomas and papillomas 
(warts).  She indicated that the CIRRPC Science Panel Report, 
dated November 6, 1988, did not provide screening doses for 
skin cancer or for other skin disorders.  The physician 
stated, however, that skin cancer usually was attributed to 
ionizing radiation at high doses, "e.g., at several hundred 
rads."  Citing Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 325-27 (1990), she added that 
excess numbers of basal cell cancers also had been reported 
in skin that received estimated doses of 9 to 12 rads in 
margins of irradiated areas.  She further reported that 
Mettler and Upton, in Medical Effects of Ionizing Radiation, 
177-80 (1995), had indicated that radiation dermatitis had 
been typically found to occur following high doses exposures, 
"e.g., hundreds or thousands of rads."  In addition, citing 
to Lookinbill and Marks, Principles of Dermatology, 66, 103 
(1993), the physician stated that warts were caused by the 
human papilloma virus; however, she added that the etiology 
of lipoma was not known.

In that same March 1999 memorandum, the physician reported 
that her review of the veteran's medical records also 
revealed that he was diagnosed as having adenocarcinoma of 
the sigmoid colon.  She stated that, pursuant to the CIRRPC 
report, exposure to 17.0 rads or less of radiation at age 19 
provides a 99 percent credibility that there was no 
reasonable possibility that it was at likely as not that the 
veteran's colon cancer is related to exposure to ionizing 
radiation.  The physician also cited to Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), 301-03 
(1990), which she indicated supported that value.  In 
addition, the physician noted that, among Japanese A-bomb 
survivors, no excess of colon cancer has been evident at 
doses below 100 rads and risks have increased only after 
intense irradiation.  Further, citing Mettler and Upton, 
Medical Effects of Ionizing Radiation, 177-80 (1995), she 
added that other studies showed that there was a 
significantly increased risk for colon cancer at doses of 
approximately 100 rads, but not at low dose levels.

In sum, based on the above, the physician concluded that it 
was unlikely that the veteran's basal cell skin cancer, or 
other skin disorders, as well as his adenocarcinoma of the 
sigmoid colon, could be attributed to exposure to ionizing 
radiation in service.

In a May 1999 letter, the VA Compensation and Pension Service 
Director agreed with the medical opinion from the Under 
Secretary of Health.  The Compensation and Pension Service 
Director stated that, as a result of the medical opinion, and 
following review of the evidence in its entirety, it was his 
opinion that there was no reasonable possibility that the 
veteran's basal cell skin cancer or adenocarcinoma of the 
sigmoid colon resulted from exposure to ionizing radiation in 
service.

Analysis

The evidence does not show, nor does the veteran allege, that 
he participated in a "radiation-risk activity" as defined 
by the applicable regulations.  See 38 C.F.R. 
§ 3.309(d)(3)(ii).  In any event, neither skin cancer, nor 
any other skin disorder, nor colon cancer, are among the 
diseases for which presumptive service connection is 
available.  See 38 C.F.R. § 3.309(d)(2)(i-xv).  Thus, the 
veteran's skin disorders, including skin cancer, as well as 
his colon cancer, cannot be service connected under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Service connection also may be established for disabilities 
deemed as potentially "radiogenic" diseases pursuant to 
38 C.F.R. § 3.311.  In this regard, the Board observes that, 
although there is some question as to whether the veteran was 
exposed to ionizing radiation during service, under this 
section, participation is conceded where military records do 
not establish presence or absence.  See 38 C.F.R. 
§ 3.311(a)(4)(i).  Both skin cancer and colon cancer are 
considered to be potentially radiogenic diseases pursuant to 
38 C.F.R. § 3.311.  However, the demonstration of a 
potentially radiogenic disease and exposure to ionizing 
radiation during service do not necessarily establish 
entitlement to service connection.  All relevant factors, 
including the amount of radiation exposure, must be 
considered in determining whether the record supports the 
contended etiologic relationship.

Following review of the entire evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims.  In reaching these determinations, the 
Board observes that, although he maintains that he has had 
skin problems since service, and that he has had tumors all 
over his body since approximately 1950, no medical evidence 
has been submitted suggesting that he had pertinent 
complaints, or experienced relevant symptoms, or was treated 
for multiple lipomas or a large papilloma prior to February 
1970, more than 23 years subsequent to his separation from 
service.  In addition, basal cell carcinoma, as well as 
seborrheic keratosis and a fibroepithelial polyp, were not 
diagnosed until May 1988, more than 41 years subsequent to 
his discharge.  Furthermore, with respect to his colon 
cancer, the earliest medical evidence showing either 
symptoms, a diagnosis, or treatment for this disease is dated 
in November 1991, more than 45 years after his separation 
from military service.  Moreover, there is no medical opinion 
that provides a nexus between any skin disorder, including 
skin cancer, or colon cancer, and his period of active duty.

The Board observes that, while the veteran has strongly and 
earnestly insisted that there is an etiological relationship 
between his in-service exposure to ionizing radiation and his 
subsequent skin disorder, to include skin cancer, as well as 
colon cancer, he has provided no competent medical evidence 
to substantiate his allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992).  Furthermore, although he is 
competent to describe symptoms that he might have observed 
and report continuity of symptomatology, as a lay person, he 
is not competent to render medical diagnoses or to establish 
an etiological relationship between disabilities such as skin 
disorders, including skin cancer, as well as colon cancer, 
and his period of service, to include his in-service exposure 
to ionizing radiation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As no such evidence has been submitted, the 
claims must be denied.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Savage, supra.

By contrast, the Board notes that the radiation dose 
reconstruction, derived from official military records, shows 
that the veteran was exposed to no more than 0.001 rem gamma 
irradiation.  The opinion of the VA Chief Public Health and 
Medical Hazards Officer, which is based on a quantitative 
analysis, is clearly against the veteran's claims.  As it 
specifically considers the reconstructed dose estimate for 
the veteran and the quantitative analyses in recent 
scientific studies, the Board has given great weight to this 
well-reasoned medical opinion.  For the foregoing reasons, 
the Board concludes that service connection for a skin 
disorder, including skin cancer, and for colon cancer, is not 
warranted.

In reaching these conclusions, the Board observes that the 
claims file indicates that the veteran's service medical 
records are unavailable as they were apparently destroyed by 
a fire at the National Personnel Records Center (NPRC) in 
1973.  The United States Court of Appeals for Veterans Claims 
(Court)-formerly the United States Court of Veterans 
Appeals-has held that the VA has a statutory duty to assist 
the veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
that support the veteran's case.

The claims folder reflects that, in addition to requesting 
his service medical records from the NPRC, the RO attempted 
to procure alternative service medical records from the 
National Archives and Records Administration (NARA).  In 
light of the foregoing, the Board finds that the RO has 
expended sufficient efforts to procure alternative service 
medical records for the veteran.  See Hayre v. West, No. 98-
7046, slip op. at 15-16 (Fed. Cir. Aug. 16, 1999).  In this 
regard, the Board reiterates that, as pointed out by DSWA in 
its July 1998 report, although no documentation was located 
that placed the veteran in Hiroshima, Japan, even assuming 
his presence with American occupation forces in post-World 
War II Hiroshima, a scientific dose reconstruction indicates 
that an eight-hour visit to Hiroshima ground zero, as early 
as October 7, 1945, which was the day of the occupation force 
arrival in that city, resulted in a calculated dose of less 
than 0.001 rem.  Moreover, because in this case, as in Wade 
(cited below), the determinative issue turns on the question 
of whether there is competent medical evidence of a nexus 
between the current condition and service, the absence of the 
veteran's service medical records is not dispositive of his 
appeal.  Hence, any arguments that the absence of his service 
medical records is, in any way, prejudicial to him, 
are not persuasive.  Wade v. West, 11 Vet. App. 302, 306 
(1998).

ORDER

Service connection for a skin disorder, including skin 
cancer, to include as secondary to exposure to ionizing 
radiation, is denied.

Service connection for colon cancer, to include as secondary 
to exposure to ionizing radiation, is denied.

		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

